Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1 and 11 being independent.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1 and 11 recites, inter alia, determining a first estimate of “values of the measurable quantity” over the time period, determining a “maximum likelihood estimate for the measurable quantity at each time point during the time period, and determining a second estimate of “values of the measurable quantity based on the “set of assessments” and the “set of maximum likelihood estimates.”  However, [0037] discusses generating estimates of an unknown time-series function using clinical measurement observations (presumably the “set of 
Regarding determining a “maximum likelihood estimate for the measurable quantity at each time point during the time period, it appears that support is presumably drawn from [0039] of the present specification which discusses how the “hypothesized value” of an observation at a time point can be the current estimate at the point which is the “maximum likelihood solution.”  However, it is thus not understood how the “maximum likelihood estimate” differs from the first estimate of values if they are the same thing.  
Still further, it is not understood how the second estimate of values can be determined from the observations and the maximum likelihood estimate set (which is the same as the first estimate of values per [0039] and [0048]).  For purposes of examination, the Examiner will assume the second estimate of values is a second estimate of the underlying function from which values of the measurable quantity at time points in the time period can be deduced.
Regarding the limitation “comparing...the first estimate of values to the second estimate of values... to obtain...a set of divergences for the time points...,” support is presumably drawn from [0039] which discusses how an information theoretic technique can be used to compare the likelihood of the current estimate (presumably the “first estimate”) to the hypothetical estimate likelihood of the first and second estimates of values.  For purposes of examination, the Examiner will assume the comparing step includes comparing the first and second estimates of values.
In view of the foregoing, the Examiner will attempt to interpret the claims as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-10 are directed to a method (i.e., a process) and claims 11-20 are directed to a system (i.e., a machine).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable 
Representative independent claim 11 includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites:

A system for determining an optimal schedule for obtaining assessments of a physical subject, the system comprising:
memory; 
a data source; 
a hardware processor in communication with the memory and the data source and configured to perform a predefined set of operations in response to receiving a corresponding instruction selected from a predefined native instruction set of codes; and 
a control module in communication with the processor and comprising: 
a first set of machine codes selected from the native instruction set for causing the hardware processor to obtain, from the data source, over a particular time period and store, in the memory, a set of assessments of the physical subject, the assessments being of a measurable biological or behavioral quantity of the physical subject; 
a second set of machine codes selected from the native instruction set for causing the hardware processor to determine and store, in the memory, a first estimate of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments;
a third set of machine codes selected from the native instruction set for causing the hardware processor, for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, to determine and store, in the memory, a maximum likelihood estimate for the measurable quantity at that time point, resulting in a set of maximum likelihood estimates; 
a fourth set of machine codes selected from the native instruction set for causing the hardware processor to determine and store, in the memory, a second estimate of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments and the set of maximum likelihood estimates; 
a fifth set of machine codes selected from the native instruction set for causing the hardware processor to compare the first estimate of values with the second estimate of values as a function of time to obtain and store, in the memory, a set of divergences for the time points during the particular time period that it is possible to obtain an assessment of the physical subject; and 
a sixth set of machine codes selected from the native instruction set for causing the hardware processor to determine and store, in the memory, at least one next time to obtain an assessment of the physical subject based on a maximum value of the set of divergences.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because determining an optimal schedule to obtain assessments of a physical subject via 
The limitations also amount to (b) “mathematical concepts” because determining a set of maximum likelihood estimates for a measurable quantity at a plurality of time points during a 
Still further, the limitations amount to: (c) “certain methods of organizing human activity” because scheduling future clinical assessments of patients based on previous assessments relates to managing relations/personal behavior.
Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2, 9, 10, 12, 19, and 20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 2 and 12, these claims call for adding subsequent assessments to the existing assessments, determining further estimates, determining further maximum likelihood estimates and divergences, and determining another next time to obtain assessments which further define steps that were indicated as being part of the abstract idea previously. 
-In relation to claims 9 and 19, these claims specify that determining the first and second estimates includes calculating a Gaussian Process Regression which amounts to mathematical concepts because it represents mathematical calculations.
-In relation to claims 10 and 20, these claims specify that comparing the first and second estimates to obtain the divergence set includes calculating a Kullback-Leibler Divergence which amounts to mathematical concepts because it represents mathematical calculations.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP 
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for determining an optimal schedule for obtaining assessments of a physical subject, the system comprising:
memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
a data source (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
a hardware processor in communication with the memory and the data source and configured to perform a predefined set of operations in response to receiving a corresponding instruction selected from a predefined native instruction set of codes (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a control module in communication with the processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) and comprising: 
a first set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to obtain, from the data source, over a particular time period and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a set of assessments of the physical subject, (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)), the assessments being of a measurable biological or behavioral quantity of the physical subject (mere field of use limitation as noted below, see MPEP § 2106.05(h)); 
a second set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to determine and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a first estimate of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments;
a third set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, to determine and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a maximum likelihood estimate for the measurable quantity at that time point, resulting in a set of maximum likelihood estimates; 
a fourth set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to determine and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a second estimate of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments and the set of maximum likelihood estimates; 
a fifth set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to compare the first estimate of values with the second estimate of values as a function of time to obtain and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), a set of divergences for the time points during the particular time period that it is possible to obtain an assessment of the physical subject; and 
a sixth set of machine codes selected from the native instruction set for causing the hardware processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) to determine and store, in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), at least one next time to obtain an assessment of the physical subject based on a maximum value of the set of divergences.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations directed to the memory, data source, processor, control module, instruction code sets, and machine codes, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of obtaining the assessment set of the physical subject, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation specifying that the assessment set includes a measurable biological or behavioral quantity of the physical subject, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

For these reasons, representative independent claim 11 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 11 and analogous independent claim 1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 3 and 13: These claims recite that the particular time period is based on knowledge of the subject and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).

Claims 5 and 15: These claims generically call for a “sensor” to measure the biological/behavioral quantities and thus merely amount to merely using a computer or other machinery as a tool as part of perform the at least one abstract idea (see MPEP § 2106.05(f)).
Claims 6 and 16: These claims recite that the data source is an existing data set with information about the subject and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).  These claims also specify that the obtaining includes mining the existing data set which merely represents insignificant extra-solution activity (receiving data) (see MPEP § 2106.05(g)).
Claims 7 and 17: These claims call for transmitting the determined next time to testing equipment in communication with the subject which merely represents insignificant extra-solution activity (transmitting data) (see MPEP § 2106.05(g)).
Claims 8 and 18: These claims call for obtaining a subsequent assessment which merely represents insignificant extra-solution activity (transmitting data) (see MPEP § 2106.05(g)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:

As discussed above, the additional limitation of the memory, data source, processor, control module, instruction code sets, and machine codes amounts to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)) while the limitation specifying that the assessment set includes a measurable biological or behavioral quantity of the physical subject merely generally links use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to obtaining the assessment set of the physical subject which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea as noted above, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of storing data in memory and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Nonstationary Gaussian Process Regression for Evaluating Clinical Laboratory Test Sampling Strategies” to Lasko (“Lasko”)(cited in Information Disclosure Statement filed 12 December 2017):
Regarding claim 1, Lasko discloses a method of determining an optimal schedule for obtaining assessments of a physical subject (page 1, both paragraphs; page 5, the last paragraph; and page 10, first paragraph discuss adaptive sampling), the method comprising:
obtaining, from a data source over a particular time period, and storing, in memory, a set of assessments of the physical subject (page 2, paragraphs 2, 5, and 7 discuss a set of observations which would be obtained from some data source), the assessments being of a measurable biological or behavioral quantity of the physical subject (page 1, paragraphs 1-3 discuss physiological data while page 13 shows uric acid, TSH, etc.); 
determining, by a processor in communication with the memory, and storing, in the memory, a first estimate of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments (page 2, paragraph 5 to page 3 discusses using Gaussian processes to generate a function of unobserved values over time); 
for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, determining, by the processor, and storing, in the memory, a maximum likelihood estimate for the measurable quantity at that time point, resulting in a set of maximum likelihood estimates (page 4 discusses inferring a marginal likelihood and producing a final likelihood of the observations (where the final likelihood is interpreted to be a “maximum” likelihood estimate because the final is more probable than at least the “standard” marginal likelihood); furthermore, the likelihood is computed for various time points as it is computed as a function of time); 
determining, by the processor, and storing, in the memory, a second estimate of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments and the set of maximum likelihood estimates (the top of page 5 discusses outputting updated latent functions and values based on the observations/assessments and the log likelihood (the “maximum likelihood estimate”); 
comparing, by the processor, the first estimate of values with the second estimate of values as a function of time to obtain and store, in the memory, a set of divergences for the time points during the particular time period that it is possible to obtain an assessment of the physical subject (page 5, paragraphs 2-5 discusses estimating how quickly the variable is changing and the uncertainty/volatility between observations; the uncertainty/volatility between successive observations would be a set of divergences for the time points obtained by comparing ; and 
determining, by the processor, and storing, in the memory, at least one next time to obtain an assessment of the physical subject based on a maximum value of the set of divergences (page 6, first paragraph and the bottom right of Figure 1 discuss/illustrate determining times to sample the physiological parameter of the subject based on the degree of uncertainty/volatility which includes some “maximum” value); also, page 10, first paragraph discloses use of the system to give prospective guidance on when to sample next, given past observations; furthermore, as page 5, paragraph 1 discusses the use of for instance MATLAB which would be implemented on a computer that includes a processor and memory, then the processor would perform the various steps and the various assessments, estimates, divergences, and next times would be stored in the memory).

Regarding claim 2, Lasko discloses the method as in claim 1, further including 
obtaining a subsequent assessment of the measurable biological or behavioral quantity of the physical subject at the determined at least one next time (as page 6, first paragraph and the bottom right of Figure 1 discuss/illustrate determining times to sample the physiological parameter of the subject based on the degree of uncertainty/volatility which includes some “maximum” value and page 10, first paragraph discloses use of the system to give prospective guidance on when to sample next, given past observations, then a subsequent assessment/observation of the patient would be made at such determined next sampling time); 
adding the subsequent assessment to the set of assessments in the memory (as discussed previously in relation to claim 1, data is stored in memory); 
determining, by the processor, and storing, in the memory, a third estimate of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments including the subsequent assessment (as the subsequent assessment would become a past/historical assessment after storage and as page 1, paragraph 2 discusses how optimally timing the next sample depends on understanding the functions recent past, then using the Gaussian processes to generate a function of unobserved values over time per page 2, paragraph 5 to page 3 would be a “third” estimate of the values); 
for each time point during the particular time period that it is possible to obtain an assessment of the physical subject, determining, by the processor, and storing, in the memory, a maximum likelihood estimate for the measurable quantity at that time point, resulting in a second set of maximum likelihood estimates (page 4 discusses inferring a marginal likelihood and producing a final likelihood of the observations (where the final likelihood is interpreted to be a “second” “maximum” likelihood estimation because the final is more probable than at least the “standard” marginal likelihood); furthermore, the likelihood is computed for various time points as it is computed as a function of time); 
determining, by the processor, and storing, in the memory, a fourth estimate of values of the measurable quantity of the physical subject over the particular time period based on the set of assessments and the second set of maximum likelihood estimates (the top of page 5 discusses outputting updated latent functions and values based on the observations/assessments and the log likelihood (the “maximum likelihood estimate”); 
comparing, by the processor, the third estimate of values with the fourth estimate of values as a function of time to obtain and store, in the memory, a second set of divergences for the time points during the particular time period that it is possible to obtain an assessment of the physical subject (page 5, paragraphs 2-5 discusses estimating how quickly the variable is changing and the uncertainty/volatility between observations; the uncertainty/volatility between successive observations would be a set of divergences for the time points obtained by comparing the first and second estimates of values as a function of time that it is possible to obtain assessments of the subject); and 
determining, by the processor, and storing, in the memory, a second at least one next time to obtain an assessment of the physical subject based on a maximum value of the second set of divergences (page 6, first paragraph and the bottom right of Figure 1 discuss/illustrate determining times to sample the physiological parameter of the subject based on the degree of uncertainty/volatility which includes some “maximum” value); also, page 10, first paragraph discloses use of the system to give prospective guidance on when to sample next, given past observations; furthermore, as page 5, paragraph 1 discusses the use of for instance MATLAB which would be implemented on a computer that includes a processor and memory, then the processor would perform the various steps and the various assessments, estimates, divergences, and next times would be stored in the memory).

Regarding claim 3, Lasko discloses the method as in claim 1, further including wherein the particular time period is based on knowledge of the physical subject (the patients from who the observation/assessments are obtained at page 2, paragraphs 2, 5, and 7 would be aware of such observations; thus, the time period over which the observations are obtained is based on their knowledge).

wherein the set of assessments of the physical subject are distributed over the particular time period based on knowledge of the physical subject (the patients from who the observation/assessments are obtained at page 2, paragraphs 2, 5, and 7 would be aware of such observations; thus, the observations/assessments would be based distributed over the time period based on their knowledge).

Regarding claim 5, Lasko discloses the method as in claim 1, further including wherein the data source includes a sensor in communication with the physical subject, the sensor configured to measure the biological or behavioral quantity of the physical subject (the physiological data discussed at page 1, paragraphs 1-3 and page 13 would be obtained via sensors in communication with the patients that measures the biological/behavioral quantities of the patients).

Regarding claim 6, Lasko discloses the method as in claim 1, further including wherein the data source is an existing data set including information about the physical subject, and obtaining the set of assessments includes mining the set of assessments from the existing data set (page 9, paragraphs 1-2 discusses mining observations/assessments from a patient dataset).

Regarding claim 7, Lasko discloses the method as in claim 1, further including transmitting the determined next time to testing equipment in communication with the physical subject (page 10, first paragraph discloses using the system to give prospective 

Regarding claim 8, Lasko discloses the method as in claim 1, further including causing testing equipment to obtain, at the determined at least one next time, a subsequent assessment of the measurable biological or behavioral quantity of the physical subject (page 10, first paragraph discloses using the system to give prospective guidance on when to sample next, given past observations; accordingly, testing equipment would obtain the next time and perform an assessment of the biological/behavioral quantity of the patient).

Regarding claim 9, Lasko discloses the method as in claim 1, further including wherein determining the first estimate of values and the second estimate of values includes calculating a Gaussian Process Regression (page 2, paragraph 5 to page 3 discusses using Gaussian Process Regression to generate a function of unobserved values over time).

Regarding claim 11, Lasko discloses a system for determining an optimal schedule for obtaining assessments of a physical subject (page 1, both paragraphs; page 5, the last paragraph; and page 10, first paragraph discuss adaptive sampling), the system comprising:
memory (page 5, paragraph 1 discusses the use of for instance MATLAB which would be implemented on a computer that includes a processor and memory); 
a data source (page 2, paragraphs 2, 5, and 7 discuss a set of observations which would be obtained from some data source); 
a hardware processor in communication with the memory and the data source and configured to perform a predefined set of operations in response to receiving a corresponding instruction selected from a predefined native instruction set of codes (page 5, paragraph 1 discusses the use of for instance MATLAB which would be implemented on a computer that includes a processor and memory, where the processor would perform operations in response to receiving instructions of some “predefined native instruction set of codes” as that is how computers operate); and 
a control module in communication with the processor and comprising various sets of machine codes (the computer discussed above would make use of various sets of machine codes selected from the “native instruction set” to implement the adaptive sampling system; furthermore, the computer would have some sort of “control module” (software/logic) responsible for selecting the various machine code sets to implement the system).
The remaining limitations of claim 11 are disclosed by Lasko as discussed above in relation to claim 1.

Claims 12-19 are rejected in view of Lasko as respectively discussed above in relation to claims 2-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Nonstationary Gaussian Process Regression for Evaluating Clinical Laboratory Test Sampling Strategies” to Lasko (“Lasko”) in view of U.S. Patent App. Pub. No. 2008/0301077 to Fung et al. (“Fung”):
Regarding claim 10, Lasko discloses the method as in claim 1, but appears to be silent regarding wherein comparing the first estimate of values with the second estimate of values as a function of time to obtain the set of divergences includes calculating a Kullback-Leibler Divergence.
Nevertheless, Fung teaches ([0167]) that it was known in the healthcare informatics art to assess accuracy of predicted survival probabilities in cancer patients via comparing the predicted probabilities to observed outcomes via a Kullback-Leibler divergence which provides a standard manner of assessing such accuracy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the comparing of the first and second estimates to have included calculating a Kullback-Leibler Divergence as taught by Fung to provide a standard manner of assessing how close the first and second estimates are (e.g., how “accurate” the second estimates are in relation to the first estimates) and because doing so amounts to combining prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 20 is rejected in view of the Lasko/Fung combination as discussed above in relation to claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686     

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686